DETAILED ACTION

Other prior art
US-20070104151, abstract: multiplex unicast control and broadcast signaling into symbol
US-20130121295 [0229]: reference signals without precoding in common search space
US-20140329553 [0172]: without performing precoding process on PDCCH
US-20140105151 [0194]: precoding omitted in generating PDCCH
US-20140050187 [0105]: output PDCCH without conducting precoding process
US-20140044070 [0026]: common reference signal transmitted without precoding

Response to Arguments
35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 8, 15, 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Independent Claim
Claim 1, 8, 15, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620) in view of Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349).
(abstract, [0005, 7, 9]: unlicensed band transmission qualifies as shared spectrum carrier), the method operable at a scheduling entity, the method comprising: transmitting downlink control information on the shared spectrum carrier ([0083, 84]: DCI transmitted through PDCCH; [0070, 81, 132]: time slots for transmission channel), the downlink control information comprising: a … physical downlink control channel (PDCCH) ([0090, 184, 210]: PDCCH transmitted in UE specific search space; wherein when the PDDCH is unicast it is transmitted in the UESS) comprising at least one control channel element directed to a specific receiving device ([0085, 90]: CCE aggregation in PDCCH, UE specific search space carries control information specific to a particular UE);  and a … PDCCH comprising common control information relating to access control for the shared spectrum carrier ([0090, 184, 210]: PDCCH transmitted in UE common search space; wherein when the PDCCH is broadcast it is transmitted in the CSS).
Although Um already teaches UE specific and common search space and that it is commonly known in the art that UE specific indicates unicast PDCCH and common search space indicates broadcast PDCCH therefore making this secondary reference unnecessary and redundant, in the interests of compact prosecution Luo is included as a prior art reference for explicitly teaching unicast … broadcast ([0081]: “PDCCH may be broadcast or unicast.  When the PDCCH is broadcast, the PDCCH must be transmitted in the common search space.  When PDCCH is unicast, the PDCCH may be transmitted in the common search space or in the UE specific search space”).
Thus, it would have been obvious to one of ordinary skill in the art to implement unicast PDCCH and broadcast PDCCH, taught by Luo, into the LTE communication system, taught by Um, in order to implement a well-known feature of a pre-existing protocol and to transmit PDCCH control information to the UE. In addition it would have been obvious to combine Um and Luo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Um may not explicitly teach wherein the common control information comprises sensing information relating to the shared spectrum carrier, reservation information for the shared spectrum carrier, a wake-up signal configured to change an operating mode of a receiving device from an idle mode to a connected mode, a sharing status of the shared spectrum carrier, or some combination thereof.  However, Pao teaches wherein the common control information comprises sensing information relating to the shared spectrum carrier, reservation information for the shared spectrum carrier, a wake-up signal configured to change an operating mode of a receiving device from an idle mode to a connected mode, a sharing status of the shared spectrum carrier, or some combination thereof (abstract, [0067, 75, 97, 119, 120, 124]: radio resource scheduling using PDCCH and unlicensed spectrum).
Thus, it would have been obvious to one of ordinary skill in the art to implement radio resource reservation & scheduling information on the PDCCH, taught by Pao, into the LTE communication system, taught by Um, in order to enable the UE to communicate on the allocated radio resources. In addition it would have been obvious to combine Pao and Um in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Um may not explicitly teach wherein the unicast PDCCH and the broadcast PDCCH are multiplexed together in a common downlink control region of a slot on the shared spectrum carrier.  However, Kang teaches wherein the unicast PDCCH and the broadcast PDCCH are multiplexed together in a common downlink control region of a slot on the shared spectrum carrier (fig.9, [0095, 0104], claim 20: E-control region may include UE-specific control information, legacy PDCCH includes CSS and UESS, both E-control and legacy are multiplexed into a single slot).
Thus, it would have been obvious to one of ordinary skill in the art to implement the USS and CSS multiplexed together, taught by Kang, into LTE communication system, taught by Um, in order to implement a pre-existing feature of a well-known communications protocol and enable efficient use of resources by allowing for the combined transmission of the USS and CSS. In addition it would have been obvious to combine Kang and Um in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 3, 10, 18, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620) Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349) in further view of Vilmur (US-20140112242).
As to claim 3, 10, 18, 26: Um teaches the method of claim 1, 8, 15, 23 further comprising applying … modulation for transmission of the broadcast PDCCH ([0090, 184, 210]: PDCCH transmitted in UE common search space).
Um may not explicitly teach differential modulation.  However, Vilmur teaches differential modulation ([0048]) (see also 20140141787, [0053]).
Thus, it would have been obvious to one of ordinary skill in the art to implement downlink differential modulation, taught by Vilmur, into the broadcast PDCCH, taught by Um, in order to minimize errors due to phase synchronization between transmitter and receiver. In addition it would have been obvious to combine Um and Vilmur in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620) Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349) in further view of Bayesteh (US-20110176629).
As to claim 4, 11: Um teaches the method of claim 1, 8.
Um may not explicitly teach further comprising mapping a set of bits corresponding to the common control information to a concatenation of base sequences in a time domain or frequency domain, which are selected from among a plurality of base sequences and satisfy a coding constraint, for transmission of the common control information.  However, Bayesteh teaches further comprising mapping a set of bits corresponding to the common control information (i.e. binary value in the indication bit field of the BCCH message) to a concatenation of base sequences in a time domain or frequency domain, which are selected from among a plurality of base sequences and satisfy a coding constraint, for transmission of the common control information ([0061]: base station sets a bit indication in the BCCH message to indicate the selected codebook, i.e. concatenation of base sequences, to be used) (PG-PUB, [0136]: “codebook including set of base sequences”).
Thus, it would have been obvious to one of ordinary skill in the art to implement bit indicators for the BCCH, taught by Bayesteh, into the broadcast channel, taught by Um, in order to determine the codebooks with which to optimize data transmission. In addition it would have been obvious to combine Um and Bayesteh in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 6, 13, 22, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620) in view of Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349). 
As to claim 6, 13: Um teaches the method of claim 1, 8, further comprising: determining a set of physical resource blocks (PRBs) for carrying the broadcast PDCCH, the set of PRBs being contiguous with one another in a group spanning a portion of a system bandwidth of the shared spectrum carrier ([0050]: slots include plurality of RB and are adjacent to each other).

As to claim 22, 30: Um teaches the method of claim 15, 23, further comprising: determining a set of physical resource blocks (PRBs) corresponding to a shared search space on the shared spectrum carrier, the set of PRBs being distributed across a system bandwidth of the shared spectrum carrier, or being contiguous with one another in a group spanning a portion of a system bandwidth of the shared spectrum carrier ([0050]: slots include plurality of RB and are adjacent to each other); and monitoring the shared search space on the shared spectrum carrier for the broadcast PDCCH ([0030, 82], claim 22: monitor common search space; wherein search spaces, by design, are meant to be monitored).

Claim 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620) in view of Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349) in view of Tiirola (US-20180198594).
As to claim 7, 14: Um teaches the method of claim 1, 8.
Um may not explicitly teach further comprising: concurrently precoding the unicast PDCCH for beamforming or multi-input multi-output (MIMO) transmission while omitting precoding of the broadcast PDCCH. However, Tiirola teaches further comprising: concurrently precoding the unicast PDCCH for beamforming or multi-input multi-output (MIMO) transmission ([0083, 93]: control signals precoded for specific UE) while omitting precoding of the broadcast PDCCH ([0089, 97, 98]: broadcast CSS control signals non-precoded).
Thus, it would have been obvious to one of ordinary skill in the art to implement precoding and omission of precodnig, taught by Tiirola, into the LTE communication system, taught by Um, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Um and Tiirola in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 17, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620) Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349) in further view of Palanki (US-20100027471), Ramakrishna (US-20170208574), Fwu (US-10548129).
As to claim 17, 25: Um teaches the apparatus of claim 16, 23.
Although Um, Luo already teaches a broadcast PDCCH, Um, Luo may not explicitly teach wherein the common control information comprises a duplexing mode of the shared spectrum carrier, link direction information for one or more slots on the shared spectrum carrier. However, Palanki teaches wherein the common control information comprises a duplexing mode of the shared spectrum carrier, link direction information for one or more slots on the shared spectrum carrier ([0067]: beam direction; claims do not define “shared spectrum” and shared spectrum carriers may be defined as in multiple access networks with spectrum shared by various devices and base stations, however, in the interests of compact prosecution Um and Pao are used to teach “shared spectrum” for all claims).
Thus, it would have been obvious to one of ordinary skill in the art to implement direction of a link, taught by Palanki, into the broadcast PDCCH, taught by Luo, in order to apprise the UE as to the direction of a link. In addition it would have been obvious to combine Palanki and Luo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Although Um, Luo already teaches a broadcast PDCCH, Um, Luo may not explicitly teach an almost-blank indicator for one or more slots on the shared spectrum carrier.  However, Ramakrishna teaches an almost-blank indicator for one or more slots ([0174]: PDCCH indicates location of PDCCH in a future ABS; claims do not define “shared spectrum” and shared spectrum carriers may be defined as in multiple access networks with spectrum shared by various devices and base stations, however, in the interests of compact prosecution Um, Pao are used to teach “shared spectrum” for all claims).
Thus, it would have been obvious to one of ordinary skill in the art to implement almost-blank indicator, taught by Ramakrishna, into the broadcast PDCCH, taught by Luo, in order to indicate the location of the ABS. In addition it would have been obvious to combine Ramakrishna and Luo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Although Um, Luo already teaches a broadcast PDCCH, Um, Luo may not explicitly teach numerology information for the shared spectrum carrier, an information element relating to one or more system information blocks that characterize the shared spectrum carrier, or some combination thereof.  However, Fwu teaches numerology information for the shared spectrum carrier (claim 20: receive in PDCCH numerology; claims do not define “shared spectrum” and shared spectrum carriers may be defined as in multiple access networks with spectrum shared by various devices and base stations, however, in the interests of compact prosecution Um, Pao are used to teach “shared spectrum” for all claims), an information element relating to one or more system information blocks that characterize the shared spectrum carrier, or some combination thereof.
.

Claim 19, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620) Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349) in further view of Seshadri (US-20110275338).
As to claim 19, 27: Um teaches the apparatus of claim 15, 23.
Um may not explicitly teach further comprising: a set of matched filters corresponding to a set of predetermined base sequences, each of the matched filters configured to output a likelihood that received symbols of the broadcast PDCCH corresponds to its respective base sequence; and a decoder for determining the common control information based on a maximum of the respective likelihoods output from the set of matched filters.  However, Seshadri teaches further comprising: a set of matched filters corresponding to a set of predetermined base sequences, each of the matched filters configured to output a likelihood that received symbols of the broadcast PDCCH (taught by Um, Luo) corresponds to its respective base sequence ([0149]); and a decoder for determining the common control information based on a maximum of the respective likelihoods output from the set of matched filters ([0149]: matched filters for likelihood outputs).
.

Claim 20, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620) Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349) in further view of Wang (US-20160164653).
As to claim 20, 28: Um teaches the apparatus of claim 15, 23.
Um may not explicitly teach wherein the processor is further configured for: determining a set of physical resource blocks (PRBs) corresponding to a shared search space on the shared spectrum carrier, the set of PRBs based on cell-specific information for the cell; and utilizing the transceiver for monitoring the shared search space on the shared spectrum carrier for the broadcast PDCCH.  However, Wang teaches wherein the processor is further configured for: determining a set of physical resource blocks (PRBs) corresponding to a shared search space on the shared spectrum carrier, the set of PRBs based on cell-specific information for the cell ([0008]: PRB’s in general are based in their particular specific cell; cell ID); and utilizing the transceiver for monitoring the shared search space on the shared spectrum carrier for the broadcast PDCCH ([0008]: UE monitors common search space on PDCCH, i.e. broadcast; wherein broadcast PDCCH is also taught by Um, Luo; claims do not define “share spectrum” and share spectrum carriers may be defined as in multiple access networks with spectrum shared by various devices and base stations, however, in the interests of compact prosecution Um, Pao are used to teach “shared spectrum” for all claims) (see also 20130058240, [0014, 25]; 20170290016, [0022]).
Thus, it would have been obvious to one of ordinary skill in the art to implement common space monitoring, taught by Wang, into broadcast PDCCH, taught by Luo, in order to implement a defined feature in a pre-existing protocol standard and obtain the broadcast data. In addition it would have been obvious to combine Luo and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 21, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620) Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349), Wang (US-20160164653) in further view of Lunttila (US-20140036813), Ingale (US-20180359790).
As to claim 21, 29: Um teaches the apparatus of claim 20, 28.
Although location of PRBs relative to a starting PRB is a commonly known feature in the art and the LTE communication standard Luntilla is adopted in the interests of compact prosecution, Um may not explicitly teach wherein each PRB in the set of PRBs is located relative to a starting PRB.  However, Lunttila teaches wherein ([0143, 144]: location of PRB relative to starting PRB).
Thus, it would have been obvious to one of ordinary skill in the art to implement relative indices, taught by Lunttila, into the LTE communication system, taught by Um, in order to implement a basic and well-known feature of a pre-defined communication protocol and to be able to locate resource blocks. In addition it would have been obvious to combine Um and Lunttila in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Um, Luo may not explicitly teach … starting PRB having a PRB index based on: a cell ID of the cell, modulo a reuse factor; based on a frequency hopping offset; or some combination thereof.  However, Ingale teaches wherein … to a starting PRB having a PRB index based on: a cell ID of the cell, modulo a reuse factor; based on a frequency hopping offset; or some combination thereof (fig.5b, [0059]: starting PRB determined by “PRACH frequency hopping offset”) (see also 20150195069 [0284]).
Thus, it would have been obvious to one of ordinary skill in the art to implement channel indexing schemes, taught by Ingale, into the broadcast PDCCH control signaling, taught by Luo, in order to organize and easily locate the resource blocks. In addition it would have been obvious to combine Luo and Ingale in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620) Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349), Lee (US-20130194931) in view of Lunttila (US-20140036813), Ingale (US-20180359790).
As to claim 31, 32: Um teaches the method of claim 6, 13.
Although location of PRBs relative to a starting PRB is a commonly known feature in the art and the LTE communication standard Luntilla is adopted in the interests of compact prosecution, Um may not explicitly teach wherein each PRB in the set of PRBs is located relative to a starting PRB.  However, Lunttila teaches wherein each PRB in the set of PRBs is located relative to a starting PRB ([0143, 144]: location of PRB relative to starting PRB).
Thus, it would have been obvious to one of ordinary skill in the art to implement relative indices, taught by Lunttila, into the LTE communication system, taught by Um, in order to implement a basic and well-known feature of a pre-defined communication protocol and to be able to locate resource blocks. In addition it would have been obvious to combine Um and Lunttila in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Um may not explicitly teach starting PRB having a PRB index, the method further comprising: determining the PRB index of the starting PRB based on a frequency hopping offset.  However, Ingale teaches starting PRB having a PRB index, the method  (fig.5b, [0059]: starting PRB determined by “PRACH frequency hopping offset”) (see also 20150195069 [0284]).
Thus, it would have been obvious to one of ordinary skill in the art to implement channel indexing schemes, taught by Ingale, into the broadcast PDCCH control signaling, taught by Luo, in order to organize and easily locate the resource blocks. In addition it would have been obvious to combine Luo and Ingale in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 33, 34, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (US-20170093620), Luo (US-20110228732), Pao (US-20160234841), Kang (US-20140003349) in view of Baldemair (US-20180352500).
As to claim 33, 34, 35, 36: Um teaches the method of claim 1.
Um may not explicitly teach wherein the unicast PDCCH and the broadcast PDCCH are multiplexed together in a same symbol in the common downlink control region of the slot on the shared spectrum carrier.  However, Baldemair teaches wherein the unicast PDCCH and the broadcast PDCCH are multiplexed together in a same symbol in the common downlink control region of the slot on the shared spectrum carrier (fig.7, claim 28: OFDM symbol includes both device specific and common search space.).
Thus, it would have been obvious to one of ordinary skill in the art to implement symbols including both unicast and broadcast, taught by Baldemair, into the LTE communication system, taught by Um, in order to implement a well-known feature of a pre-defined protocol and to simultaneously transmit unicast and broadcast data to users. In addition it would have been obvious to combine Um and Baldemair in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466